ORDER
PER CURIAM.
Petitioner has challenged the judgment of sentence against him on grounds the sentencing guidelines, upon which the sentencing court relied, are violative of the Con*488stitution of Pennsylvania. Superior Court rejected petitioner's claims and affirmed. Because we recently invalidated the guidelines upon which the sentencing court relied, Commonwealth v. Sessoms, 516 Pa. 365, 532 A.2d 775 (1987), it is hereby ordered that the petition for allowance of appeal be granted, the Order of Superior Court be reversed, and the record be remanded to the Court of Common Pleas for reconsideration of petitioner's sentence in accordance with our decision in Sessoms, supra.